DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo (US 2010/0286870 A1) in view of Hanada (US 2013/0063061 A1).
Regarding claims 1 and 10, Endo discloses a steering device (e.g. [0025]) comprising:  
2a turning mechanism arranged to turn steered wheels (e.g. Fig. 1);  
3an electric motor which includes a motor rotor and a 4stator coil (e.g. Fig. 2: 4), and which is arranged to provide a steering sforce to the steered wheels;  
6a command current signal producing section 7configured to produce a first command current signal to scontrol and drive the electric motor (e.g. Fig. 2: 72);  
9a feedback control section (e.g. Fig. 3: 19, 34, 42, 43, 71) configured to produce a 10second command current signal based on the first 11command current signal and a second sensed current 12signal;  
13a PWM duty ratio signal producing section (e.g. [0028]) configured 14to produce a duty ratio signal which is a signal of a duty 1sratio, based on the second command current signal;  
16a drive circuit which includes an inverter (e.g. Fig. 2: 22), and which is 17configured to control and drive the inverter based on the isduty ratio signal, and to control an electric power supplied 19to the stator coil;  
20a current sensor (e.g. Fig. 3: 19) configured to sense a current value 21of a current flowing in the stator coil, and to output the 22sensed current value as a first sensed current signal;  
23a motor rotation speed signal receiving section (e.g. Fig. 2: 6) 24configured to receive a motor rotation speed signal which is 25a signal of a rotation speed of the electric motor;  
26a second sensed current signal producing section (e.g. Fig. 3: 42) 27configured to produce the second sensed current signal 23based on the first sensed current signal and an offset correction value.
Endo fails to disclose, but Hanada teaches:  
-33-30an offset correction value storing section (e.g. [0106]: preset map) configured 31to store the offset correction value including a first offset 32correction value and a second offset correction value, 33the first offset value being a current value for 34correcting the first sensed current signal so that a value of 35a vibration of the electric motor is equal to or smaller than 36a first predetermined value when the motor rotation speed 37signal is a first rotation speed (e.g. Figs. 8-10 & [0015]: different offset current values preset for different rotation speed), or when a modulation rate 38of the PWM duty ratio signal producing section is a first 39modulation rate, and  40the second offset value being a current value for 41correcting the first sensed current signal so that the value 42of the vibration of the electric motor is equal to or smaller 43than a second predetermined value when the motor 44rotation speed signal is a second rotation speed (e.g. Figs. 8-10 & [0015]: different offset current values preset for different rotation speed), or when 45the modulation rate of the PWM duty ratio signal producing 46section is a second modulation rate.  
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Endo with the teachings of Hanada to adjust offset current according to temperature and speed so as to protect the motor.
Regarding claim 9, discloses 1the 2first offset correction value is a current value for correcting 3the first sensed current signal when the motor rotation 4speed signal is the first rotation speed, and a rotation sdirection of the motor rotator is both in a normal direction 6and in a reverse direction; and  7the second offset correction value is a current value afor correcting the first sensed current signal when the 9motor rotation speed signal is the second rotation speed, ioand the rotation direction of the motor rotator is both in 11the normal direction and in the reverse direction (e.g. Figs. 8-10 & [0015]: different offset current values preset for different rotation speed, since steering wheel could rotate in normal direction and reverse direction, the preset offset current applies to both direction).  
Regarding claim 11, Hanada teaches 2the offset correction value storing section (e.g. [0019, 0022, 0106]) includes an offset 3correction value adjusting section; and the offset correction 4value adjusting section is configured to vary and adjust the 5offset correction value in accordance with a variation of an 6environment temperature (e.g. [0015, 0131]).  
Regarding claim 12, Hanada teaches the 2PWM duty ratio signal producing section is configured to 3vary and adjust a carrier frequency when the motor 4rotation speed signal is equal to or greater than a third srotation speed (e.g. [0023] & Fig. 14: carrier frequency is set according to temperature, and temperature is proportional to the speed; thus, carrier frequency is varied according to speed).  
Regarding claim 13, Hanada teaches 2the second sensed current signal producing section is 3configured to produce the second sensed current signal 4without using the offset correction value when the motor 5rotation speed signal is equal to or greater than a fourth 6rotation speed which is higher than the first rotation speed, 7 the second rotation speed, and the third rotation speed (e.g. Fig. 14 & [0022]: no offset current superimposed when temperature is too high, and temperature is directly proportional to speed; thus, no offset current when speed is too high).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo (US 2010/0286870 A1) in view of Hanada (US 2013/0063061 A1) as applied to claim 1 above, and further in view of Mir et al. (US 2006/0176059 A1).
1reRe	Regarding claim 2, Endo discloses the 2drive circuit includes a bridge circuit (e.g. Fig. 2: 22).
Endo and Hanada fails to disclose, but Mir teaches the current sensor is 3configured to sense a direct current bus bar current flowing 4in a direct current bus bar, and to output as the first ssensed current signal; and the direct current bus bar is a 6wire between the bridge circuit and a power source 7arranged to supply an electric power to the bridge circuit, aor a wire between the bridge circuit and a ground (e.g. Fig. 3B & [0047]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Endo and Hanada with the teachings of Mir to measure current from DC bus so as to accurately determine output current even at a very low frequency.1
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo (US 2010/0286870 A1) in view of Hanada (US 2013/0063061 A1) as applied to claim 1 above, and further in view of Mashimo (US 2003/0048708 A1).
Regarding claims 6-7, Endo discloses the 2offset correction value storing section, but fails to disclose the offset correction value storing section includes a data 3interpolation section; 4the data interpolation section is configured to sdetermine, by an interpolation, a value between the first 6offset correction value and the second offset correction 7value when the motor rotation speed signal is between the 8first rotation speed and the second rotation speed, and to 9output the determined value as an offset correction value 1ointerpolation value; and  11the second sensed current signal producing section is 12configured to produce the second sensed current signal 13based on the first sensed current signal, and the offset 14correction value interpolation value which is the offset is correction value. 
Mashimo is further cited to teach it is well-known in the art to store and establish relationship between current and offset value, and determine an offset value at an arbitrary current value interpolation of the stored current values (e.g. [0047]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Endo and Hanada to utilize interpolation to determine arbitrary values based on stored values as suggested by the teachings of Mashimo since interpolation is a well-known mathematical method for determining values, and the modification of the invention of Endo with linear interpolation would have yielded only predictable result to one skilled in art.
Regarding claim 8, Hanada teaches the 2offset correction value storing section includes a map; and  3the first offset correction value and the second offset 4correction value are map data stored in the map (e.g. [00106]).  
Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument with respect to claim 1 that “the skilled person would not have been motivated by Endo to reach the presently claimed steering device with its distinct combination of features” and “Hanada teaches away from  the first offset value being a current value for correcting the first sensed current signal so that a value of a vibration of the electric motor is equal to or smaller than a first predetermined value…”, the examiner disagrees with the argument with following reason(s):
Although Endo discloses other method for suppressing the vibration of a motor instead of using offset current, it does not explicitly disqualify the use of other methods for suppressing vibration in the invention of Endo.  It is common in the art to use redundant methods and/or combination of different technologies to solve a particular problem.
Although Hanada in [0100] states offset current is not superimposed to suppress the vibration when the rotation speed is low, Hanada in Figs. 8-10 teaches the superimposing offset current to suppress vibration when the rotation speed is higher than Nlim, for example.  Since the claim does not limit the superimposing of the offset current has to be for the full speed range of the motor, Hanada discloses the claimed limitation.  In addition, Fig. 4 of the instant application also indicate offset current is not being superimposed to the system when the rotation speed is low.
In response to applicant’s argument with respect to claim 6, Mashimo is further cited to provide support for the Official notice previously stated in the Office action mailed on 03/29/2022.
Claims 2 and 7-13 either directly or indirectly depend on claim 1 are unpatentable at least in view of the foregoing reason(s) and rejection(s) set forth above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWING CHAN whose telephone number is (571)270-3909. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAWING CHAN/Primary Examiner, Art Unit 2846